Citation Nr: 0703070	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-43 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen entitlement to service connection for (post-traumatic 
stress disorder) PTSD.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION


The veteran had active military service from February 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for PTSD.  The RO 
previously had reopened the claim based on new and material 
evidence in February 2004, but denied the claim on the 
merits.  Irrespective of the RO's actions, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the service connection claim for PTSD.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In August 
2006, the veteran testified before the undersigned Acting 
Veterans Law Judge at a Board hearing at the RO.  A copy of 
the transcript of that hearing is of record.    

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for PTSD in July 2003 on the basis that the 
veteran had not submitted new and material evidence to reopen 
the claim.  The veteran received timely notice of the 
determination and submitted additional evidence, but did not 
appeal the decision.

2.  Evidence received since the July 2003 rating decision is 
not duplicative, cumulative, or redundant of evidence 
previously considered, and relates to the pertinent 
unestablished facts necessary to substantiate the service 
connection claim for PTSD.  The newly received evidence also 
raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 2003 RO decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.302, 20.1103 (2006).

2.  New and material evidence having been received since the 
July 2003 rating decision, the service connection claim for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Board has considered the veteran's claim to reopen 
service connection for PTSD, with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002), including the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the 
favorable outcome below, however, no prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  





New and material evidence

The RO originally denied service connection for PTSD in a 
September 1985 rating decision, on the basis that the service 
medical records were negative for any mental disorders, and 
there was no verifiable combat experience or post-service 
diagnosis of PTSD.  The veteran filed a Notice of 
Disagreement with this decision, but did not perfect the 
appeal.  Therefore, the September 1985 rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2006).  

In June 2000, the veteran filed a claim to reopen service 
connection for PTSD.  This claim was reopened in June 2001, 
but denied on the merits.  The veteran submitted additional 
evidence, but did not appeal the June 2001 rating decision; 
so it became final.  Id.  

The RO continued to deny service connection for PTSD in 
rating decisions dated from September 2001 to July 2003, on 
the basis that the veteran had not submitted new and material 
evidence to reopen the claim.  In September 2003, the veteran 
submitted additional evidence in response to the July 2003 
rating decision; but this is not considered a valid Notice of 
Disagreement.  See 38 C.F.R. § 20.201.  As the veteran did 
not appeal the July 2003 rating decision, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.
 
As noted by the September 2003 statement, the veteran 
continues to seek to reopen his claim of entitlement to 
service connection for PTSD, based on new and material 
evidence.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence of record at the time of the last final rating 
decision in July 2003 included the veteran's general stressor 
statements; the service medical records, which were negative 
for any findings of mental conditions; personnel records, 
which did not confirm any combat experience; and post-service 
private medical records dated in 1985 and from 2000 to 2001, 
as well as VA medical records dated from 2001 to 2003, 
showing diagnoses of PTSD.  

Evidence received since the July 2003 rating decision 
consists of VA medical records dated in 2003 and private 
treatment records dated from 2003 to 2006, showing continued 
treatment for PTSD.  The veteran also submitted additional 
stressor statements, including a more specific date range, as 
well as copies of letters he mailed to his then-girlfriend 
noting his experiences in service.  Additionally, the veteran 
offered testimony pertaining to his claim at the August 2006 
Board hearing.

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it relates to an 
unestablished fact necessary to substantiate the service 
connection claim for PTSD.  Specifically, the stressor 
statements encompass a specific date range, which allows VA 
to request a search from the relevant service department in 
efforts to corroborate the veteran's statements.  Also, the 
copies of the letters that the veteran wrote to his 
girlfriend while in service provide contemporaneous evidence 
of his in-service experiences.  The Board thus finds that 
this information constitutes new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a); and the service 
connection claim for PTSD is reopened. 38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen 
entitlement to service connection for PTSD, and to this 
extent, the appeal is granted.


REMAND

The veteran has submitted numerous statements and testimony 
regarding his claimed in-service stressors.  Specifically, he 
stated that his primary duty in Vietnam involved climbing up 
telephone poles and that several times he received sniper 
fire while on the poles.  He indicated that this occurred 
during the months of April, May, and June 1969.  He also 
indicated in stressor statements that he was stationed with 
RR Company Const. Plt, 5th Comm. Bn, Military Assistant 
Command in Danang, Vietnam.  Personnel records confirm that 
he was involved in counter insurgency operations in Vietnam 
from September 13, 1968 to September 22, 1969 and that his 
primary duty was Wireman.  His DD-Form 214 also shows he 
earned, in pertinent part, the Vietnamese Service Medal w/ 1* 
and the Vietnamese Cross of Gallantry w/ palm and frame.

The RO attempted to verify the veteran's stressor statements 
with the U.S. Marine Corps in May 2001, providing only the 
veteran's dates of service, copies of his personnel records, 
and his general stressor statements.  The Head of the Record 
Correspondence Section of the Personnel Management Support 
Branch of the Marine Corps responded that same month that a 
search could not be conducted based on the information 
provided; specifically, the date span was too large and the 
veteran's anecdotal incidents were not researchable.  The 
Marine Corps suggested contacting the Marine Corps Historical 
Center for other information concerning the veteran's unit.  

Based on the additional information provided by the veteran 
since the last request to the Marine Corps, the Board finds 
that there is enough information to conduct a search to 
corroborate the veteran's statements.  The Marine Corps 
Historical Center also should be contacted in attempts to 
corroborate the stressors.

Last, at the August 2006 Board hearing, the veteran testified 
that he had received treatment for PTSD in the past week.  
The record is void of such evidence.  Additional action is 
warranted in this regard as well.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
submit any evidence, to include treatment 
records from the Corona Vet Center at 800 
Magnolia Street, Suite 110, Corona, 
California 92879.  All attempts to secure 
the identified evidence, as well as any 
records obtained, should be associated 
with the claims file. 

2.  Contact the following service 
departments and request copies of the 
veteran's unit records for RR Company 
Const. Plt, 5th Comm. Bn, Military 
Assistant Command:   

(a)  Department of the Navy, U.S. Marine 
Corps, Personnel Management Support Branch 
at 2008 Elliot Road, Quantico, VA 22134-
5030

(b)  Marine Corps Historical Center, 
History and Museums Division, Building 58, 
Washington Navy Yard, Washington, DC 
20374-0580

The RO should note that the stressors that 
need to be verified include receiving 
sniper fire while serving duties as a 
Wireman on top of telephone poles from 
April 1, 1969 to June 30, 1969 in Danang, 
Vietnam. 

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's service connection claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


